           Case 1:18-cr-00091-DAD-SKO Document 127 Filed 11/19/20 Page 1 of 2

1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     ALEJANDRO LEMUS
5
6
7                            IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     Case No. 1:18-CR-000091-NONE
11                    Plaintiff,
                                                   DEFENDANT’S MOTION TO EXONERATE
12          vs.                                    SURETIES AND RECONVEY DEED OF
                                                   TRUST; ORDER;Fed. R. Crim. P. 46(g)
13   ALEJANDRO LEMUS
14                    Defendant.                   Judge: Hon. Dale A. Drozd
15
            On February 28, 2020 this Court sentenced the defendant, Alejandro Lemus to a term of
16
     probation for 60 months. Mr. Lemus then moved for exoneration of the property bond under
17
     which he had been on pretrial release. Mr. Lemus has complied with the conditions of his bond
18
     and there are no further conditions to be satisfied. Pursuant to Rule 46(g) of the Federal Rules
19
     of Criminal Procedure Mr. Lemus hereby moves the Court for an order exonerating the sureties
20
     who posted a $50,000 property bond and reconveying the Deed of Trust with Assignment of
21
     Rents currently on file with the Tulare County Recorder as Document #2018-0025328 to
22
     Homero Iglesias Romero and Michelle Gomez Lemus who posted bail on behalf of Mr. Lemus
23
     on May 23, 2018. (Doc. #33)
24
                                                 Respectfully submitted,
25
26
     Dated: November 17, 2020                     /s/Victor M. Chavez
27                                                VICTOR M. CHAVEZ
                                                  Attorney for Defendant
28                                                ALEJANDRO LEMUS
           Case 1:18-cr-00091-DAD-SKO Document 127 Filed 11/19/20 Page 2 of 2

1                                               ORDER
2
3           IT IS HEREBY ORDERED that the sureties are exonerated and that the Clerk of the

4    Court shall reconvey the Deed of Trust with Assignment of Rents currently on file with the

5    Tulare County Recorder (Document # 2018-0025328) to the sureties who posted the property
6    Bond, Homero Iglesias Romero and Michelle Gomez Lemus.

7
     IT IS SO ORDERED.
8
9       Dated:     November 17, 2020
                                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Lemus Bond Exoneration                          2
